Zimbra                                                                             https://mailjacksonnj .net/h/printmessage?id~2 ffcb3 94-c6d8-43e7-a...
Kenneth J. Pieslak
Code Compliance Supervisor
Jackson Township
95 W. Veterans Hwy., JacbH.m, NJ 08527
732. 928 .1200 ext. 1231
732.833.0603 (fax}
----- Original Message-----
From: chrishope@optonline.net
To: "Kenneth Pieslak" <kpieslak@jacksontwpnj.net>, "Mayor Mike .Keina" <mikereina@jacksontwpnj.net>
Cc: "Jeff Purpura" <jpurpuro]jacksontwpnj .net>, hschlegel@jacksontwpnj.net, "R::ib Nixon"
<councilmannixon@jacksontwpnj.net>, difly090l@y;;i.hoo.com, "Jenn (":'BJ)" aol. com>, "CI'.ris Roder Kissberth"
optonline.net>
Sent: Tuesday, February 14, 2017 2:51:00 PM
Subject: 9 Harvest ct
So just to get this straight! Any house in our town wi::.l be allowed to use their :t-.ome as a "house of




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-18 Filed 09/06/19 Page 1 of 3 PageID: 1093
worsh.:_p"'as long as they are quiet? So, here we are again! it's all up to one's persons
interpretation, one might rn;L flml 25 people to be a nui:sance. When I find 25 people on a weekly ba3i3
to be an incredible nuisance and a negative effect on the quality of life.     So who's in~erpretation do
we go by. Having men sleeping ovPr P'.TPry Fri clay night is yes A form of Dormitory! They are being Housed
for religious purposes! This isn't having "company" or a family Yisit.
Let's not forget how we were tolC the "character of Jackson will be upheld" well this isn't what is
happening here. This street on a Friday & Saturday looks like Lakewood. Multiple homes being used for
re~igious purposes.
So basically our town w~ll be doing nothing to stop these homes =ram becoming Shuls through out our
entire town or is it just this side of Jackson, that is collateral damage. We are the older side of
Jackson so I guess our neighborhoods don't matter.
Per your email-" I also believe that 'single family owner occupied homes' do not fall into the Code
for maximum occupancy. Those restrictions apply to residential rentals and commercial properties.
lsn' t this home listed below owned by a cc,rpoL·a Llull?                I:;ll' L l L a rental?
[imaqe/lpeq:IMG_l5E5.JPG]
Sent tram my i?hone
Re: 9 and 7 Harvest
From : chrishope@opton!ine.net                                                                                  Wed, Feb 01, 2017 04:19 PM
Subject! Re: 9 and 7 Harvest
To : Kenneth Pieslak <kpieslak@jacksontwpnj.net>
Cc: Diane Hynn <difly0901@yahoo.com>, Robert A. Nixon <councllmannixon@jacksontwpnj.net>, Jeff
Purpura <jpurpuro@jacksontwpnj.net>, mikereina@jacksontwpnj.net, Helene Schlegel
<l1schlegel@jacksontwpnj.net>, Jenn (TBJ) <termite027@aol.com>
So let me understand, these residents can play this little cat and mouse game with the tnwn & this is ar:ceptable? We know what is going
on here! Why was Bridgewater ct shut down?? Shouldn't the same LAWS apply to ALL houses being used as places of worship? What does
Noise have to do with it? My backyard parties are louder. Drug dealers can be quiet they are still breaking the law. Just examples
Where is the proof the 7 Harvest has been used or hasn't been used? There have been Van loads of men being dropped off at 9 Harvest.
But of course, it only matters if your department sees it. One weekend driving by a situation like this, deserves more time looking into it.
Also, why aren't they being considered as one? when they are WORSHIPPING as one? Operating as one?
Sent from my iPhone
On Feb 1, 2017, at 3:37 PM, Kenneth Pleslak <kp1eslak@jacksontwpnj.net> wrote:
18 of33                                                                                                                                          11/2/2017, 2:47 PM
TWP000334
Zimbra                                                                         https://mail.jacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7-a...
Yes, one of the key points is that the residence is not being used solely as a Shul. It is being lived in as a residence and then
utilized for prayer service (therefor dual purpose) for instance on Friday evening. This is allowed. Some of this is 'assumed' as
we look at religious routines and sundown gatherings, Some have said they have a group over for dinner and pray after. This
can be a multi prong test looking at numbers coming to the home on a 'regular basis', excessive noise, not living in the home
and these types of things,
The numbers do seem to fluctuate. And I'm not certain that 27 people automatically makes this a violation. You can not
assume 2 people per car o~ we hdve fuur1d in most instonces it is one male arriving in a car, though not always. As far as
Harvest Ct. goes we do not look at these homes 'together'. They are separate properties and perhaps one Friday there is a
gathering at #7 and the next 2 weeks ut #9, This can affect the case of a ·regular basis'. We as Code Enforcement Officers
have to be very careful about any 'assumptions' as there are Religious Rights involved and we must report what we find as fact,
as we have done.
We will continue to monitor this. Should you have any other concerns, pleose let me know.
Kenneth J. Pieslak
Code Compliance Supervisor
Jackson Township




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-18 Filed 09/06/19 Page 2 of 3 PageID: 1094
95 W. Veterans Hwy., Jackson, NJ 08527
732.928.1200 ext. 1231
732.833.0603 (fax)
From: chrishope@optonline.net
To: "Kenneth Pieslak" <kpieslak@jacksontwpnj.net>
Cc: "Diane Flynn" <dif1y0901@yahoo.com>, "Robert A. Nixon" <councilmannixon@jacksontwpnj.net>, "Jeff Purpura"
<jpurpuro@jacksontwpnj.net>, mikereina@jacksontwpnj.net, "Helene Schlegel" <hschleqel@jacksontwpnj.net>, "Jenn (TBJ)"
<termite027@ao!.com>
Sent: Wednesday, February 1, 2017 2:19:52 PM
Subject: Re: 9 and 7 Harvest
I thought there is a 25 Max per shul being allowed. Where that number comes from, I still have no idea? The fact that an
Acting Shul is even allowed period, I still don't get! So with the two houses added up, that's 11 cars. That's just assuming one
person per car. Say there are 2 people per car. That's already 22 people! Let's not forget about the 10 plus walkers!! I'm pretty
sure that's goes over 25. I have pictures of 9 Harvest having 9 cars In front & 7 having 6 on other weekends.
I can't understand how two houses that are working side by side together do not deserve some kind of warning or violation?
They l1ave already asked surrounding neighbors to put up [RUV wires to attach house to house. How many more houses will
be allowed to be used as active Houses of worship in a single family zoned homes? Unless you can explain to me the
difference bct-Nccn Dual use home to a single family homes? Can single family homes have Dual uses? Im trying to
understand.
Sent from my iPhone
On Feb 1, 2017, at 1:17 PM, Kenneth Pieslak <kpies1ak@jacksontwpnj.net> wrote:
Good afternoon:
I apologize for not getting back to you sooner but I was out sick and I am just getting caught up. For Friday evening
on Harvest Ct. there were 6 vehicles in the driveway of 7 Harvest Ct. and 5 vehicles in the driveway at 9 Harvest
Ct. One car was on the street and no noise in the area.
Also, 6 Meadow Run Ct. was monitored and there were 5 cars in the driveways there with no noise in the area.
There were also other areas monitored in the Township where there have been calls of concern. The numbers you
see are the maximum numbers throughout the monitoring period. With this we are finding no violations at this time
at any location. We will continue to monitor over time.
19 of33                                                                                                                                        11/2/2017, 2:47 PM
TWP000335
Zimbra                                                                       https://mail.jacksonnj.netlh/printmessage?id~2ffcb394-c6d8-43e7-a..
Kenneth J, Pieslak
Code Compliance Supervisor
Jackson Township
95 W. Veterans Hwy., Jackson, NJ 08527
732.928.1200 ext. 1231
732.833.0603 (fax)
From: chrishope@optonline.net
To: "Kenneth Pieslak" <kpieslak@jacksontwpnj.net>
Cc: "Diane Flynn" <difly0901@yahoo.com>, ''Robert A. Nixon" <rnundlmannixon@jacksootwoni net>, "Jeff Purpura"
<jpu rpuro@jackson twpnj. net> , mi kereina@jackso nt'Mpnj .net
Sent: Wednesday, February 1, 201712:51:01 PM
Subject: Re: 9 and 7 Harvest
Good Afternoon,
Just wondering what was found on Harvest Ct. Any Violations?
Also, Another house listed today on Meadowrun Ct because of the Shul being used by the Rabbi. Another great




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-18 Filed 09/06/19 Page 3 of 3 PageID: 1095
Jackson Family FORCED out! It's a sad day in Jackson.
Sent from my iPhone
011 Jan 23 1 2017, at 8:34 AM, Kenneth Pieslak <kpieslak(o)jacksontwpnj.net> wrote:
Ms. Flynn -
We are monitoring the area. Unfortunately this weekend there was no one available. We will !lave
someone assigned to this the upcoming weekend and we will await the findings reported to see if there
is a violation and determine any actions to be taken if necessary. I will report back after the weekend
and let you know. Thank you for the information.
Kenneth J. Pieslak
Code Compliance Supervisor
Jackson Township
95 W. Veterans Hwy., Jackson, NJ 08527
717.928.1200 ext. 1231
732.833.0603 (fax)
From: "Diane Flynn" <difly0901@yahoo.com>
To:   kpieslak@jacksontwpnj.net, "Robert A. Nixon" <councilmannixon@jacksontwpnj.net>, "Jeff Purpura"
<j pu rpu ro@jacksontwpnj.net>, m ikerei na@ja cksontwpnj, net
20 of 33                                                                                                                      11/2/2017, 2:47 PM
TWP000336
